      Case 2:20-cv-01563-TLN-DB Document 10 Filed 10/08/20 Page 1 of 2


1    JOHN L. BURRIS, Esq./ State Bar #69888
     BENJAMIN NISENBAUM, Esq./State Bar #222173
2    LAW OFFICES OF JOHN L. BURRIS
     Airport Corporate Centre
3    7677 Oakport Street, Suite 1120
     Oakland, California 94621
4
     Telephone: (510) 839-5200/Facsimile: (510) 839-3882
5
     Attorneys for Plaintiffs
6

7
                                UNITED STATES DISTRICT COURT
8
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
9

10   NEFTALI MONTERROSA, individually and                 Case No. 2:20-cv-01563-TLN-DB
11   as co-successor-in-interest to Decedent SEAN
     MONTERROSA; NORA MONTERROSA,
12   individually and as co-successor-in-interest to
     Decedent SEAN MONTERROSA;                            NOTICE OF APPEARANCE OF
13   MICHELLE MONTERROSA, individually;                   COUNSEL
     ASHLEY MONTERROSA, individually,
14

15                      Plaintiffs,
16          vs.
17   CITY OF VALLEJO, a municipal corporation;
     JARRETT TONN, individually, and Vallejo
18   police officers DOES 1-25, inclusive,
19                     Defendants.
20

21
     TO THE COURT AND TO ALL PARTIES AND THEIR ATTORNEYS OF
22
     RECORD:
23
     PLEASE TAKE NOTICE that Benjamin Nisenbaum of the Law Offices of John L. Burris,
24

25   7677 Oakport Street, Suite 1120, Oakland, CA 94621 hereby enters appearance in the

26   above-captioned matter as counsel to be noticed on behalf of Plaintiffs and requests that

27
28   NOTICE OF APPEARANCE OF COUNSEL
     Case #: 2:20-cv-01563-TLN-DB                                                                1
      Case 2:20-cv-01563-TLN-DB Document 10 Filed 10/08/20 Page 2 of 2


1    copies of all briefs, motions, orders, correspondence and other papers be served on the
2    undersigned. Counsel’s email address, for purposes of receipt of Notices of Electronic
3
     Filing is bnisenbaum@hotmail.com.
4

5    Dated: October 8, 2020                       LAW OFFICES OF JOHN L. BURRIS

6                                                 By: /s/Benjamin Nisenbaum
                                                    Benjamin Nisenbaum, Esq.
7                                                   Attorney for Plaintiffs
                                                    NEFTALI MONTERROSA, et al.
8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27
28   NOTICE OF APPEARANCE OF COUNSEL
     Case #: 2:20-cv-01563-TLN-DB                                                              2
